Citation Nr: 1311659	
Decision Date: 04/09/13    Archive Date: 04/19/13

DOCKET NO.  06-16 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss. 

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to service connection for a left shoulder disability.  

5.  Entitlement to service connection for a low back disability.  

6.  Entitlement to service connection for a skin disability, including as secondary to service-connected PTSD.

7.  Entitlement to service connection for exposure to uranium.

8.  Entitlement to service connection for a left hamstring disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant 


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to August 1991 and from June 1993 to June 1996.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran testified at a hearing before the Board in June 2012.

The Board notes that the Veteran did not file a timely Substantive Appeal with regard to the issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to service connection for exposure to uranium.  However, inasmuch as the RO has taken actions to indicate to the Veteran that these issues are on appeal, and it took no steps to close the appeal with regard to these issues, the requirement that there be a timely Substantive Appeal is deemed waived.  See Percy v. Shinseki, 23 Vet. App. 37 (2009); Gonzalez-Morales v. Principi, 16 Vet. App. 556 (2003) (per curiam order).

The issues of entitlement to an increased rating for PTSD and entitlement to service connection for bilateral hearing loss, tinnitus, a left shoulder disability, a low back disability, a skin disability, and a left hamstring disability being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

At the June 2012 hearing before the Board, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal of the issue of entitlement to service connection for exposure to uranium is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met as to the issue of entitlement to service connection for exposure to uranium.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal with regard to entitlement to service connection for exposure to uranium and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed with regard to the issue of entitlement to service connection for exposure to uranium.


REMAND

A review of the claims file reveals that a remand is necessary before a decision on the merits of the remaining claims can be reached.  

With regard to the claim for an initial increased rating for PTSD, the Veteran was last afforded a VA examination to assess his claim in April 2009.  He testified that he had a flashback due to his PTSD one month prior to the hearing in June 2012.  He also indicated that his PTSD symptomatology had increased in severity.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to rate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  Moreover, in this case, the examination is four years old.  Consequently, the Veteran should be scheduled for an examination to assess the current severity of his service-connected PTSD.     

The Veteran's DD214 for his first period of service (September 1987 to August 1991) reflects that he served in Southwest Asia from January 1991 to May 1991.  Therefore, the provisions of 38 C.F.R. § 3.317 are applicable.

The Veteran contends that his claimed hearing loss, tinnitus, a left shoulder disability, a low back disability, a skin disability, and a left hamstring disability are related to his active duty service or a service-connected disability.  

A review of the claims file does not show that the Veteran has undergone a VA examination to determine the etiology of the claimed disabilities at issue.  In initial service connection claims, VA must provide a VA medical examination where there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  38 C.F.R. § 3.159(c) (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the issues of hearing loss and tinnitus, the Veteran claims that he was exposed to anti-tank weapons and rocket propelled grenades without hearing protection while serving in the Persian Gulf.  Post-service treatment records from VA reflect a diagnosis of hearing loss and tinnitus.  As such, the Veteran should be scheduled for a VA audiological examination to assess his claims for hearing loss and tinnitus.  

With regard to the issues of a left shoulder disability, a low back disability, and a left hamstring disability, the Veteran testified that he sustained injuries to the left shoulder, low back, and left hamstring during active duty service.  The Veteran's service treatment records reflect treatment for left shoulder pain, low back pain, and a pulled left hamstring.  Post-service treatment records show treatment for complaints of low back pain, left shoulder pain, and left hamstring pain.  As such, the Veteran should be scheduled for a VA examination to assess his claims for a left shoulder disability, a low back disability, and a left hamstring disability.

With regard to the issue of a skin disability, the Veteran claims that his skin rash is secondary to his service-connected PTSD.  While there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim. Robinson v. Mansfield, 21 Vet. App. 545 (2008); Roebuck v. Nicholson, 20 Vet. App. 307 (2006).   Associated with the claims file is a statement from one of the Veteran's private practitioner's, J. Arena, R.P.P., which indicates that the Veteran has a noticeable rash when he is under emotional duress.  Consequently, the Veteran should be scheduled for a VA examination to assess his claim for a skin disability.
  
The Board notes that the notification provided to the Veteran in conjunction with this case did include an explanation as to the information or evidence needed to substantiate a claim of direct service connection.  However, it does not appear he was provided with notification which specifically addressed his claim of secondary service connection.  Therefore, a remand is required to correct this notice deficiency.

VA outpatient treatment reports dated through February 2009 have been associated with the claims file.  The Veteran testified that he has sought more current treatment at VA for his claimed disabilities.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claims, an attempt to obtain those records should be made.  38 C.F.R. § 3.159(c)(2) (2012); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should send the Veteran corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an explanation as to the information or evidence needed to establish secondary service connection pursuant to 38 C.F.R. § 3.310, to include on the basis of secondary aggravation.

2.  Obtain the Veteran's VA treatment reports dated since February 2009.  Any other pertinent treatment records identified by the Veteran should also be obtained.  

3.  Thereafter, schedule the Veteran for a VA examination to determine the current severity of his PTSD.  The examiner should review the claims file including relevant medical evidence and should note that review in the examination report.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, including the assignment of a GAF score and explanation of the import of that score as it pertains to social and industrial adaptability. 

4.  Schedule the Veteran for a VA audiology examination.  The examiner should review the claims file and note that review in the report.  The clinician should explain the basis for any opinion and base the opinion on sufficient facts or data with reference to medical literature, if possible.  In addition to the service treatment records, the examiner should consider the Veteran's statements regarding his symptoms in service and his statements of continuous symptoms of hearing loss and tinnitus since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The examiner should specifically opine as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss or tinnitus is related to the Veteran's active service.  If the Veteran's current hearing loss and tinnitus are more likely attributable to factors unrelated to his active service, the examiner should specifically so state.  

5.  Schedule the Veteran for a Gulf War Protocol medical examination performed by an appropriate examiner or examiners who should review the Veteran's VA claims folder and indicate that review in the examination report.  

The examiner should provide a diagnosis of any disorder manifested by joint pain of the left shoulder, low back, and left hamstring or, in the case that no diagnosis can be made, state whether the Veteran's symptom or symptoms are related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness. 

The examiner should also provide an opinion regarding the etiology of any diagnosed disorder including the claimed left shoulder disability, low back disability, and left hamstring disability.  In that regard, the Veteran has claimed service connection for these disorders secondary to injuries sustained during active duty.  The opinion should state whether it is at least as likely as not (50 percent probability or greater) that any diagnosed disorder, including a left shoulder disability, a low back disability, and a left hamstring disability, began in or are related to the Veteran's active duty service. 

Any diagnostic test or consultation deemed necessary by the examiner should be conducted and incorporated into the examination report.  Any opinion expressed by an examiner should be supported by a discussion of the reasons underlying the opinion and may include references to clinical evidence and medical literature.

6.  Schedule the Veteran for a VA examination to determine the etiology of any skin disability.  Any indicated tests should be accomplished.  The examiner should review the claims file and note that review in the report.  The examiner should diagnose any disability of the skin.  Thereafter, the examiner should opine as to whether it is at least as likely as not (50 percent or greater probability) that any skin disability is of service onset or is otherwise related thereto, or is caused or aggravated by the Veteran's service-connected PTSD.  

In the case that no diagnosis can be made, state whether the Veteran's symptom or symptoms of a skin disability are related to an undiagnosed illness or related to a medically unexplained chronic multisymptom illness. 

7.  Then, readjudicate the issues on appeal.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


